GOLDTHWAITE, J.
Upon the evidence as stated in the bill of exceptions, it does not appear whether the warrant was returned executed or not, but from the language used, we understand the admission of the evidence objected to, to go to the extent, that a judgment rendered by a justice of the peace may be impeached collaterally, by proof that service of the warrant was not made, without reference to its execution as indicated by the return of the constable; and we understand also the ruling of the court upon evidence of this character to assert the broad proposition, that if in fact the warrant was not executed, and there was no evidence that the defendant appeared, the proceedings are coram non juddee, and the judgment void. If the ruling of the court below was correct, it follows necessarily, that whenever a judgment is rendered by a justice of the peace, the return of. the officer as *411to tbe service of tbe warrant can be impeached in a collateral proceeding, and that tbe party attempting to enforce tbe judgment would be guilty as a trespasser.
It was decided by this court in Crafts v. Dexter, 8 Ala. Rep. 767, that a defendant against whom a judgment has been rendered, may have relief in chancery, upon an allegation that be has a legal defence, and that tbe writ, although returned executed by tbe sheriff, bad never been served upon him, and Ormond, J. in delivering tbe opinion of tbe court, says: “It is certainly tbe general-rule, that tbe court gives credence to tbe acts of its own officers, and will not permit their truth to be disputed; otherwise tbe court would be impeded at every step in its progress, by tbe trial of collateral issues of fact;” and in Brown v. Turner, 11 Ala. Rep. 758, a plea that tbe writ was not served as returned by tbe sheriff was held bad, upon tbe principle of tbe former case. It is to be observed, that in tbe cases cited, tbe rule adopted is not founded on tbe character of tbe court, but upon principles applicable to all courts, whether of general or special jurisdiction, of record or not of record. These decisions are conclusive of tbe question presented in. this case. Under their influence, if tbe warrant against tbe plaintiff in error bad been returned executed, be would not have been permitted on tbe trial before the magistrate to show tbe want of service, but would have been turned over to bis remedy against tbe officer, or remitted to another tribunal. Tbe ruling of tbe court would authorize him to do collaterally, that which be could not do in tbe direct proceeding against him.
It is, however, urged, that tbe record shows that tbe judgment under which tbe defendant in error justified, was void for uncertainty, and that such being tbe case, this court will not revise tbe reasons upon which tbe court below made tbe decision, tbe decision being correct in law. Tbe judgment purports on its face to have been rendered in favor of tbe defendant in error for tbe use of another, against tbe plaintiff in errror and Bagwell, for thirty-seven dollars and thirty cents, on a note due tbe 25th.December, Í840,' bearing interest from that date, and costs of suit. Tbe judgment, .perhaps, is not as formal as it should be, but it is not uncertain. It is, in legal effect, a judgment for thirty-seven dollars and *412thirty cents, tbe words “ bearing interest from date,” referring to tbe note, and not to tbe judgment.
Tbe judgment is reversed, and tbe cause remanded.